This is an action wherein the plaintiff in error, as plaintiff below, sought to enjoin the defendants in error, as defendants below, from enforcing an ordinance declaring it to be unlawful to operate a moving picture show in the town of Waynoka on Sunday. The district court of Woods county granted a temporary injunction. The defendants answered the petition of the plaintiff and filed their motion to dissolve the temporary injunction. A trial was had on the issues joined on October 2, 1929. The trial court found plaintiff was not entitled to relief sought and entered an order dissolving the temporary injunction. A motion for new trial was filed and overruled on the 3rd day of October, 1929, at which time the court granted plaintiff an extension of 15 days from "this date" in which to serve case-made. The case-made was served on the attorneys for defendant in error October 19, 1929.
The defendants in error have filed in this court their motion to dismiss the appeal upon the grounds the case-made is a nullity and brings nothing before this court for review for the reason the same was not served within the time allowed by law or valid order of the court.
The time allowed in which to serve the case-made by order of the court expired October 18, 1929. Rourke v. Bevis,136 Okla. 76, 276 P. 482. The case-made was not served until October 19, 1929, therefore not within the time allowed by the order of the court, and is a nullity and brings nothing before this court for review. Rourke v. Bevis, supra; Jones v. Blanton,130 Okla. 200, 266 P. 430; Shinn v. Oklahoma City Building  Loan Ass'n, 130 Okla. 173, 266 P. 435. The case-made not having been served within the time allowed by law or the order of the court, the same is a nullity and presents nothing to this court for review, and the appeal is dismissed.
Note. — See under (1, 2) 2 Rawle C. L. pp. 158, 159; R. C. L. Perm. Supp. p. 351. See "Appeal and Error," 4 C. J. § 1996. p. 352, n. 17; § 1997, p. 352, n, 25.